—In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Westchester County (Barone, J.), entered May 27, 1998, which denied its motion for summary judgment dismissing the complaint and granted the plaintiff’s cross motion to strike the third affirmative defense alleging that the plaintiff’s exclusive remedy is Workers’ Compensation benefits.
Ordered that the order is reversed, on the law, with costs, the motion is granted, the cross motion is denied, and the complaint is dismissed.
The plaintiff applied for, was granted, and accepted benefits for the injuries at issue pursuant to the Workers’ Compensation Law on her representation that she was an employee of the defendant and that her injuries arose in the course of her employment. Accordingly, she is precluded from claiming in this action that she was not an employee of the defendant, and this action is barred by the exclusivity provisions of the Workers’ Compensation Law (see, Workers’ Compensation Law §§ 10, 11, 29 [6]; Werner v State of New York, 53 NY2d 346; Monteverde v Delta Intl. Mach. Corp., 215 AD2d 240; French v Shaft, 154 AD2d 336; Richiusa v Kahn Lbr. & Millwork Co., 148 AD2d 690). S. Miller, J. P., Ritter, Thompson and Joy, JJ., concur.